Per Curiam.

Although the judgment of conviction is affirmed, the attention of the Bar is nevertheless called to the following: In this case the prosecutor, in summation, in answer to the statements in defense summation that the main prosecution witness was a liar, stated that his “ Christian background precludes (him) from accusing another human being of being a liar ”, and on a few occasions he begged the Lord’s forgiveness for having to use the word Cod in repeating testimony in which it *92was used. Reference to race, nationality or religion may be prejudicial even though not intended that way, and should be eschewed unless in connection with a matter in issue and unavoidable.
The judgment of conviction should be affirmed.
Concur — Dr Giovanna, Ritchie and Shapiro, JJ.
Judgment affirmed.